Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/2021 has been entered. 
In the Instant Amendment, Claims 1 and 19 has/have been amended; Claims 2, 7, 9 and 12 was/were cancelled; Claims 1 and 19 are independent claims. Claims 13-18 are withdrawn. Claims 1, 3-6, 8, 10, 11, 19 and 20 have been examined and are pending in this application.
The claim rejections under 35 U.S.C 112(a) and 112(b) are withdrawn because of the persuasive arguments in the remarks (pages 6 and 7).

Information Disclosure Statement
The information disclosure statement submitted on 8/3/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 7/19/2021 have been fully considered but they are not persuasive.
.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, 8, 10, 11, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugiyama (US 2010/0191953).
Regarding claim 1, Sugiyama teaches An electronic device comprising:
a memory and at least one processor which function as:
a change unit configured to manually change a setting of a first setting item in response to an instruction from a user, and to automatically change a setting of a second setting item different from the first setting item due to a change in the setting of the first setting item made by the change unit 
a display control unit configured to, after the setting of the first setting item has been manually changed, perform control to
display, as a confirmation screen (fig. 7c) for confirming by a user items whose setting has been automatically changed, a list (31a) that includes the automatically changed setting of the second setting item without displaying items other than the items whose setting has been automatically changed, wherein the items other than the items whose setting has been automatically changed include the manually changed setting of the first setting item in a case where the second setting item is automatically changed by the change unit (Fig. 7C), and
not display the list (31a) in a case where the second setting item is not automatically changed by the change unit (Figs. 7A, 7B; paras. 0119-0131; after a setting of ‘fine’ setting item or a setting of ‘image quality’ item is changed in figure 7B, in a case where the second setting item is not automatically changed by the change unit when selecting No in figure 7B to return to figure 7A where the list 31a of figure 7C is not displayed); and
a control unit configured to perform control to manually change the automatically changed setting of the second setting item displayed in the list in response to an instruction from the user (Fig. 7C; paras. 0119-0131; manually change a setting of UXGA, SXGA or VGA items as enabled, disabled, selected or deselected in response to an instruction from the user).

Regarding claim 3, Sugiyama teaches the electronic device according to claim 1, wherein, when the automatically changed setting of the second setting item (UXGA item is automatically grayed-out) is manually changed in response to the instruction from the user, the control unit performs control to 

Regarding claim 4, Sugiyama teaches the electronic device according to claim 1, wherein the control unit is configured to performs control to manually change the automatically changed setting of the second setting item (SXGA or VGA item is manually changed to selected or deselected) in response to an operation by the user on the automatically changed setting of the second setting item displayed in the list (Fig. 7C; paras. 0119-0131).

Regarding claim 5, Sugiyama teaches the electronic device according to claim 3, wherein the display control unit is configured to perform control to, in response to the instruction from the user to change the automatically changed setting of the second setting item displayed in the list, selectably display the setting of the second setting item enabled to be changed (Figs. 7A, 7C; paras. 0119-0131; the grayed-out/disabled setting of the UXGA item can be reset to be enabled again by selecting ‘normal’ item). 

Regarding claim 6, Sugiyama teaches the electronic device according to claim 1, wherein the display control unit is configured to perform control to, in a case where the automatically changed setting of the second setting item is displayed in the list, indicate in a recognizable manner that a manual setting change is disabled for the automatically changed setting of the second setting item that, assuming that the automatically changed setting of the second setting item is further manually changed, 

Regarding claim 8, Sugiyama teaches the electronic device according to claim 1, wherein in a case where settings of a plurality of second setting items are automatically changed due to the manual change in the setting of the first setting item in response to an instruction from the user, the change unit automatically changes the settings of the plurality of second setting items (settings of SXGA and VGA items as selected or deselected where the setting of SXGA is prioritized as selected) in order of priority (Fig. 7C; paras. 0119-0131).

Regarding claim 10, Sugiyama teaches the electronic device according to claim 1, wherein, due to a manual change (selection of No in figure 7C) in the automatically changed setting of the second setting item made by the control unit in response to an instruction from the user, the change unit is configured to automatically change a setting of a third setting item (a setting of ‘normal’ item is automatically selected) different from the second setting item (Figs. 7A, 7B, 7C; paras. 0119-0131).

Regarding claim 11, Sugiyama teaches the electronic device according to claim 10, wherein the display control unit is configured to perform control to display the automatically changed setting of the third setting item (Fig. 7A; paras. 0119-0131).

Regarding claim 19, the claim reciting features corresponding to claim 1 is also rejected for the same reason as presented in claim 1.

Regarding claim 20, Sugiyama teaches A computer-readable non-transitory storage medium that stores a program for executing the method according to claim 19 (Fig. 1; para. 0071).



Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438.  The examiner can normally be reached on Mon-Fri 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.